DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al.
Aikawa et al. discloses a thermal management system for a vehicle, the system comprising:  a battery line 3 and has a first radiator 33, and through which cooling water flows by a first pump 31; an introduction line 3a that has a first end portion connected to an upstream side of the first radiator in the battery (the lower portion of 3a, see Fig. 1), and has a second portion connected to an internal air conditioning heating core 36 (the upper portion of 3a, see Fig. 1), and through which cooling water flows by a second pump 32; a discharge line 3e that has a first end portion connected to an upstream side of the battery core in the battery line and has a second end portion connected to the internal air conditioning heating core, and through which the cooling water introduced through the introduction line flows; a refrigerant line 2 that has a first expansion valve 24, an internal air conditioning cooling core 27, a compressor 21, and an air cooling condenser 23 through which a refrigerant flows; and a water-cooling condenser 22 that connects the refrigerant line and the introduction line and is mounted so that the refrigerant at a downstream side of the compressor in the refrigerant line and the cooling water in the introduction line exchange heat with each other through the water-cooling condenser (see Fig. 1).

It would have been obvious to one having ordinary skill in the art at the time the invention was made that the battery line would include a battery core.  It would also have been obvious to one having ordinary skill in the art at the time the invention was made that air can be used as a refrigerant, so 23 is an air-cooling condenser.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internal air-conditioning cooling core" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
6.	Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art of Kim is pertinent to the Applicant’s invention.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763